IN RE: Tribbit, Arthur; — Plaintiffs); Applying for Supervisory and/or Remedial Writs; Parish of Jefferson 24th Judicial District Court Div. “K” Number 97-2083; to the Court of Appeal, Fifth Circuit, Number 98-KH-1140.
Writ granted in part; case remanded to the district court. The district court is ordered to appoint counsel for purposes of holding a -hearing at which it will determine whether relator is entitled to an out-of-time appeal under the rule of State v. Counterman, 475 So.2d 336, 340 (La.1985). In all other respects, the application is denied.
MARCUS, J. not on panel.